Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-40 are rejected under 35 U.S.C. 102(e) as being anticipated by TANOUE (US Patent # 2008/0282031).
Regarding Independent claim 21 30 and 37, TANOUE discloses a memory device comprising: physical memory configured to be accessed according to a plurality of access types including at least a random write access mode and a random read access mode; a communications interface configured to receive a command from a host device indicating an access need; and a controller configured to: receive, from the host device via the communications interface, the command, wherein the command indicates a particular access type of the plurality of access types for access to at least a portion of the physical memory ([0109]: The access type analyzing device 154 is adapted to refer to the information of the request addresses in the request address history information storage device 174 for addresses of previously issued commands from the address history and to analyze the access as a sequential access if the command to be issued currently follows the last issued command, while analyzing the access as a random access and detecting a random read access to the HDD if the command to be issued currently does not follow the last issued command); and 
configure, based at least in part on the command, access to the at least the portion of the physical memory according to the particular access type ([0151] & [0158]: The RAID controller 350 includes: random read response time monitoring device 351 including request address history information storing device 352, access type analyzing device 354, random read access command issue time storing device 356, and random read access command response time determining device 358.  Random write access command response time monitoring device may be provided) ([0119]: The RAID controller 150 also monitors random read response time. The RAID controller 150 stores history information of request addresses of read commands issued to the HDD and refers to the address history information for addresses of previously issued commands, and then analyzes the access as a sequential access if the command to be issued currently follows the last issued command, while analyzing the access as a random access and detecting a random read access to the HDD if the command to be issued currently does not follow the last issued command.). 
Regarding claim 22, TANOUE teaches wherein the command includes a metadata portion (i.e., history information) designating the particular access type ([0119]: The RAID controller 150 also monitors random read response time. The RAID controller 150 stores history information of request addresses of read commands issued to the HDD and refers to the address history information for addresses of previously issued commands, and then analyzes the access as a sequential access if the command to be issued currently follows the last issued command, while analyzing the access as a random access and detecting a random read access to the HDD if the command to be issued currently does not follow the last issued command.).
Regarding claim 23, TANOUE teaches wherein the portion of the memory device remains configured according to the particular access type until a new command indicating a second particular access type is received ([0104] and [0105]). 
Regarding claim 24, TANOUE teaches a register that is settable with information indicating the particular access type, the information comprising one or more bits that have been set to invoke the particular access type ([0119]). 
Regarding claim 25, TANOUE teaches wherein the command comprises information settable to designate the at least the portion of the physical memory that is configured according to the particular access type ([0119]).
Regarding claims 26 and 33, TANOUE teaches wherein the particular access type is used to access the at least the portion of the physical memory for more than one usage ([Fig.6]). 
Regarding claims 27, 35 and 39, TANOUE teaches wherein the particular access type comprises the random write mode ([0159]). 
Regarding claims 28, 34 and 38, TANOUE teaches wherein the particular access type comprises the random read mode ([0151]). 
Regarding claims 29 and 36, TANOUE teaches wherein configuring access to the at least the portion of the physical memory according to the particular access type comprises replacing a default access type with the particular access type ([0125: if it is determined not to be sequential to the request address of the last read command in the access type analyzing step S202, that is, the command is determined to be a random read command, the RAID controller 150 detects a random read access to the HOD (Step S203; random read access detecting step)). 
Regarding claim 31, TANOUE teaches wherein the command comprises information settable to invoke the particular access type, the information comprising one or more bits that invoke the particular access type ([0119]). 
Regarding claim 32, TANOUE teaches wherein the command comprises information settable to designate the at least the portion of the physical memory that is configured according to the particular access type ([0119]). 
Regarding claim 40, TANOUE teaches wherein the controller is further capable of setting information in the command to designate the at least a portion of the physical memory that is to be configured according to the particular access type, the information comprising one or more bits ([0008]-[0010]).

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135